UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6816


JAMES A. HENSON, JR.,

                Plaintiff - Appellant,

          v.

LIEUTENANT LIKIN; SERGEANT MERLIN; CO/2 J. YOMMER; CO/2 V.
LARK; CO/2 B. WILBURN; CO/2 G. WILSON; CO/2 HENDRICKS; CO/2
S. A. WILSON; CO/2 M. E. RANDALL; CO/2 W. L. LOGSON;
LIEUTENANT R. M. FRIEND; SERGEANT W. E. MILLER; CO/2 D.
KRAMPF; CO/2 JESSE HENDERSON; CO/2 WAGNER; LIEUTENANT J.
JOHNSON; SERGEANT J. KRUMPACH; SERGEANT S. E. ENGLE,

                Defendants – Appellees,

          and

OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-02719-RWT)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
James A. Henson, Jr., Appellant Pro Se.     Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James   A.    Henson,       Jr.     seeks       to   appeal       the   district

court’s       potential     dismissal       of     his    action.           This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),       and   certain       interlocutory          and    collateral         orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              Henson has not

sought    to    appeal      any    order     but    instead         filed    a     conditional

notice of appeal in the event that the district court rules

unfavorably in his action.             Thus, there is neither a final order

nor      an     appealable         interlocutory               or     collateral         order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                 We

dispense       with    oral       argument       because        the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED




                                              3